DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Williams, Feyereisen, and Esposito:

Regarding claims 1, 13, and 15, as stated in Patent Board Decision of 6/7/22:
“Williams is best understood as providing navigation guidance based on a single image processing system. Although Williams discloses a plurality of subsystems that cooperate and interact to provide navigation guidance to an aircraft relative to a fixed, land-
based runway, we see no evidence of Williams independently calculating the position of the runway with two truly independent imaging systems and then comparing the results of the two systems as disclosed and claimed…”
“Esposito does not cure the deficiency that we observe in Williams. Esposito merely aggregates and consolidates redundant data in an air traffic control environment. Esposito § 13. In our opinion, Esposito would have provided neither teaching nor motivation to a person of ordinary skill in the art to modify Williams to perform a second and independent image processing operation to validate the results of a first image processing operation in the context of an approach and landing guidance system.”

Therefore, claims 1, 13, and 15 are allowed.  Dependent claims 2-12, 14, 16-20 are likewise allowed for being dependent upon allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665